DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the papers field 11/04/2021.
Claims 1-4, 6-8, 10-20 are pending.  Claims 6-8, 10-20   are withdrawn as being drawn to a nonelected invention.
The following rejection is modified as necessitated by amendment.  It is noted the rejection has been modified to address the new amendments with response to arguetmsn following.  
This action is FINAL. .  
Withdrawn Rejections and Objections
The objections  made in the previous office action are withdrawn based upon amendments to the claims.  
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 is objected as being dependent on a rejected claim.  The claim should be amended an independent claim to place it in condition for allowance. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hangzhou (CN105442054 3/30/2016 machine translation cited on IDS) in view of Hayden et al. (US Patent Application Publication 20140106360 April 17, 2014).
With regard to claim 1, Hangzhou discloses an adaptor structure that comprises a phosphorylated 5’ terminus, polyN, a stem, first loop, duntp, second loop, second step (machine translation (p 2-3 of the provided machine translation and figure 3 ).  Hangzhou discloses that this adaptor can be suitable for low short fragments in plasma 
With regard to claim 2-3, Hangzhou does not specifically describe an “index sequence”.  However, Hangzhou teaches that there is an additional segment between the stem and loop (2-3 of the provided machine translation and figure 3 ).  This additional segment is complementary to the target (figure 3).  As such the sequence could be considered an “index sequence” as it is a unique sequence that identifies the target.  
However, Hangzhou does not appear to disclose a tag at the 5’ end.  
With regard to claim 1, Hayden et al. teaches that in an adaptor design a 5’ biotin tag can be added for detection (para 32).  
	Therefore it would be prima facie obvious to one of ordinary skill in the art at the effective filing date to modify the adaptor design of Hangzhou to place a tag as taught by Hayden et al.  The ordinary artisan would be motivated to tag the adaptor in order to detect the adaptor in the amplification and sequencing assays performed.  

 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634